 Case 2:20-cv-11148-TGB-MJH ECF No. 1 filed 05/06/20       PageID.1    Page 1 of 8



                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CINCINNATI INSURANCE COMPANY,

      Plaintiff,                               Case No:
                                               Judge
vs.

FIRST WATCH RESTAURANTS, INC.,
and KALAMATA IP, LLC,

     Defendants.
____________________________________/

              COMPLAINT FOR DECLARATORY JUDGMENT

      Plaintiff Cincinnati Insurance Company (“CIC”), by its attorneys Collins

Einhorn Farrell PC, and for its complaint for declaratory judgment against

defendants First Watch Restaurants, Inc., and Kalamata IP, LLC, states as follows:

                                     The Parties

      1.     CIC is an Ohio corporation with its principal place of business in

Ohio, and it is a citizen of Ohio.

      2.     Upon information and belief, First Watch is a Delaware corporation

with its principal place of business in Florida.

      3.     Upon information and belief, Kalamata is a Michigan limited liability

company, whose members all reside in Michigan, with its principal place of

business in Michigan.
    Case 2:20-cv-11148-TGB-MJH ECF No. 1 filed 05/06/20      PageID.2   Page 2 of 8




                              Jurisdiction and Venue
        4.    This is a declaratory judgment action, with jurisdiction based on 28

U.S.C. § 2201 and diversity of citizenship (28 U.S.C. § 1332). The matter in

controversy exceeds the sum of $75,000.00 exclusive of interest and costs and is

between citizens of different states.

        5.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b)

because a substantial part of the events giving rise to the claim took place in this

district.

        6.    This declaratory judgment action pertains to an actual controversy

over potential insurance coverage under a commercial insurance policy CIC issued

to First Watch, Policy No. CPP0898139 (7/1/12-7/1/13).1

        7.    CIC asks the Court to judicially declare that CIC is not obligated to

defend or indemnify First Watch in connection with a lawsuit pending in this

Court: Kalamata IP, LLC v. First Watch Restaurants, Inc., Case No.: 2:19-cv-

13534-SMJ-MJH (the “underlying action”). CIC attaches a copy of the underlying

action complaint as Exhibit 2.

                              The Underlying Action

        8.    The underlying action asserts claims for trademark infringement and




1
 CIC attaches a copy of the Policy Declarations for Policy No. CPP0898139
(7/1/12-7/1/13) as Exhibit 1.
                                          2
 Case 2:20-cv-11148-TGB-MJH ECF No. 1 filed 05/06/20         PageID.3   Page 3 of 8



unfair competition arising under: the federal Trademark Act of 1946 (the “Lanham

Act”), 15 U.S.C. §1051 et seq.; the statutes of the State of Michigan; and the

common law.

      9.     Kalamata alleges that it operates restaurants in Michigan, and that

First Watch operates restaurants nationwide, including in Michigan.

      10.    Kalamata alleges that it owns the trademarks for the phrases “Power

Bowl” and “Greek Power Bowl” for “prepared entrees and salads consisting

primarily of processed grains and also featuring vegetables, meat and/or poultry.”

      11.    The underlying action asserts that First Watch is liable for infringing

Kalamata’s “power bowl” trademark by listing “power bowls” on the First Watch

menu at its restaurants and online.

      12.    By letter dated July 31, 2019, Kalamata demanded that First Watch

cease and desist using Kalamata’s “power bowl” trademark.

      13.    First Watch responded by letter dated August 5, 2019, and denied any

obligation to stop using the phrase “power bowl”.

      14.    Kalamata filed the underlying action against First Watch on

November 27, 2019.

      15.    The underlying action asks the court to award Kalamata declaratory

and injunctive relief, and money damages.

      16.    By letter dated March 13, 2020, First Watch first notified CIC of


                                          3
    Case 2:20-cv-11148-TGB-MJH ECF No. 1 filed 05/06/20      PageID.4     Page 4 of 8



Kalamata’s claim and tendered its defense in the underlying action to CIC, under

Policy No. CPP0898319 (7/1/12-7/1/13).2

                          Count for Declaratory Relief

        17.   CIC incorporates paragraphs 1 through 16 as though fully restated

here.

        18.   The CIC policies, based on all their terms and provisions, do not

provide coverage to First Watch for the underlying action and thus, CIC has no

duty to defend or indemnify First Watch.

        19.   The CIC policies potentially apply to “personal and advertising

injury” caused by an offense arising out of First Watch’s business during the policy

period. The policies’ commercial general liability coverage form defines “personal

and advertising injury” as:

        injury, including consequential “bodily injury”, arising out of
        one or more of the following offenses:
        a. False arrest, detention or imprisonment;
        b. Malicious prosecution;
        c. The wrongful eviction from, wrongful entry into, or invasion
           of the right of private occupancy of a room, dwelling or
2
 CIC believes it issued the following policies to First Watch or entities owned,
operated, or affiliated with First Watch (“the CIC policies”):
      CPP0898319 (7/1/12-3/1/18)
      EPP0200025 (7/1/12-3/1/18)
      EPP0245970 (1/30/14-7/1/17)
      CPP1080500 (5/29/15-7/1/17)
      CPP1082936 (3/1/18-3/1/20)
      EPP0569941 (3/1/20-3/1/21).
Complete copies of the CIC policies are available upon request.
                                           4
  Case 2:20-cv-11148-TGB-MJH ECF No. 1 filed 05/06/20          PageID.5      Page 5 of 8



             premises that a person occupies, committed by or on behalf
             of its owner, landlord or lessor;
       d.    Oral or written publication, in any manner, of material that
             slanders or libels a person or organization or disparages a
             person’s or organization’s goods, products or services;
       e.    Oral or written publication, in any manner, of material that
             violates a person’s right of privacy;
       f.    The use of another’s advertising idea in your
             “advertisement”; or
       g.    Infringing upon another’s copyright, trade dress or slogan in
             your “advertisement”.

The policies’ umbrella liability coverage form defines “personal and advertising

injury” as:

       injury, including consequential “bodily injury”, arising out of
       one or more of the following offenses:
          a. False arrest, detention or imprisonment;
          b. Malicious prosecution;
          c. Abuse of process;
          d. The wrongful eviction from, wrongful entry into, or
              invasion of the right of private occupancy of a room,
              dwelling or premises that a person occupies, committed by
              or on behalf of its owner, landlord or lessor;
          e. Defamation of character, including oral or written
              publication, in any manner, of material that slanders or
              libels a person or organization or disparages a person’s or
              organization’s goods, products or services;
          f. Oral or written publication, in any manner, of material that
              violates a person’s right of privacy;
          g. The use of another’s advertising idea in your
              “advertisement”;
          h. Infringing upon another’s copyright, trade dress or slogan
              in your “advertisement”; or
          i. Discrimination, unless insurance coverage therefor is
              prohibited by law or statute.

       20.      The underlying action does not allege a “personal and advertising


                                            5
 Case 2:20-cv-11148-TGB-MJH ECF No. 1 filed 05/06/20         PageID.6    Page 6 of 8



injury” offense within the terms of the policies and, therefore, the policies provide

no coverage for the underlying action.

      21.    Additionally, the CIC policies exclude coverage for trademark

infringement, pursuant to the “intellectual property” exclusion:

      This insurance does not apply to:
      ****
      Infringement of Copyright, Patent, Trademark or Trade Secret
      “Personal and advertising injury” arising out of the infringement of
      copyright, patent, trademark, trade secret or other intellectual property
      rights.
      However, this exclusion does not apply to infringement, in your
      “advertisement”, of copyright, trade dress or slogan.

      22.    The underlying action alleges only claims arising out of trademark

infringement, for which the CIC policies exclude coverage.

      23.    The CIC policies also contain a “prior publication” exclusion, which

bars coverage for injury arising out of a publication of material whose first

publication took place before the inception of a policy:

      This insurance does not apply to:
      ****
       “Personal and advertising injury” arising out of oral or written
      publication of material whose first publication took place before the
      later of the following:
      (1) The inception of this Coverage Part; or
      (2) The “coverage term” in which insurance coverage is sought.

      24.    In January 2013, First Watch publicized its “Quinoa Power Bowl” on

RestaurantNews.com and began listing it as a menu item. See Exhibit 3.

      25.    Accordingly, the “prior publication” exclusion bars coverage for the
                                          6
 Case 2:20-cv-11148-TGB-MJH ECF No. 1 filed 05/06/20            PageID.7   Page 7 of 8



underlying action under all CIC policies issued after January 2013.

      26.    In addition, the CIC policies require First Watch to provide CIC with

prompt notice of all occurrences, offenses, claims and suits:

      Duties in the Event of Occurrence, Offense, Claim or Suit
      a.    You must see to it that we are notified as soon as practicable of
            an “occurrence” or a “personal and advertising injury” offense
            which may result in a claim….
      b.    If a claim is made or “suit” is brought against any insured, you
            must:
            (1) Immediately record the specifics of the claim or “suit” and the
                date received; and
            (2) Notify us as soon as practicable.
            You must see to it that we receive written notice of the claim or
            “suit” as soon as practicable.
      c.    You and any other involved insured must:
            (1) Immediately send us copies of any demands, notices,
                summonses or legal papers receive in connection with the
                claim or “suit”;

      27.    Kalamata sent its cease-and-desist letter to First Watch around July

31, 2019; First Watch responded by August 5, 2019. However, First Watch did not

notify CIC of a claim or potential claim until March 13, 2020.

      28.    Because First Watch breached the policies’ conditions precedent to

coverage, the policies provide no coverage for the underlying action.

      29.    Additionally, the CIC policies do not provide coverage for the

injunctive relief sought against First Watch in the underlying action.




                                          7
 Case 2:20-cv-11148-TGB-MJH ECF No. 1 filed 05/06/20         PageID.8   Page 8 of 8



                                Relief Requested

      WHEREFORE, CIC respectfully requests that this Court declare the rights

and obligations of these parties under the insurance contracts and determine that

CIC does not owe a duty to defend or indemnify in connection with the underlying

action; and enter judgment in CIC’s favor, together with an award of attorney fees,

costs, and such other relief this Court deems just and appropriate.



                                Respectfully submitted,

                                COLLINS, EINHORN, FARRELL


                                s/ Patrick D. Crandell
                                PATRICK D. CRANDELL (P76249)
                                MARGARET A. CERNAK (P42918)
                                Attorneys for Plaintiff
                                4000 Town Center, Suite 909
                                Southfield, MI 48075-1473
                                (248) 355-4141

Dated: May 6, 2020




                                          8
